SUPPLIEMENTAL EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Febbo, Reg. No. 59,205, on January 21, 2021.
The application has been amended as follows: 
Claim 11, lines 12-18: Replace “wherein acquiring the lock for the stripe comprises: determining from a stripe-specific flag in the parity media controller whether the stripe is locked or unlocked; and in response to the stripe being currently locked, adding the lock request to a conflict queue of the parity media controller for later grant of the lock when the current lock is released, and in response to the stripe being unlocked, acquiring the lock for the strip” with --wherein to release the lock for the stripe, the media controller is to: identify that a duration of the lock has exceeded a predetermined time threshold; release the lock for the stripe; and flag the stripe’s parity cacheline as invalid--.

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the combination including the limitations as amended in the October 26, 2020 response.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BRIAN R PEUGH/               Primary Examiner, Art Unit 2137